EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Pedro Puga on 03/04/2021.

The application has been amended as follows: 

Please enter claim amendment, as attached and submitted 04/06/2020, of which:
Claims 1, 3, 5, 7, 8, 9, and 15 are amended;
Claims 6, 10, 11, 12, 13, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, and 27 remain as originally filed;
Claims 28 and 29 are added; and
Claim 2, 4, and 14 are canceled.

Allowable Subject Matter
Claims 1, 3, 5-13, and 15-29 are allowable.
The following is an examiner’s statement of reasons for allowance:
US 2020/0042465 (Duval) teaching pre-generated digital signature corresponding to a particular memory system and a selected value of the memory system counter, the 
US 2012/0121060 (Melton et al) teaching monotonic counter comprising persistent storage  with counter made from conventional counter logic with count values stored in the non-volatile memory.
US 6836853 (Dover et al) teaching non-volatile memory based monotonic counter used in computer systems to maintain a count that can only be incremented over the life of the counter.
US 6,687,325 (Wells) teaching counter in a nonvolatile storage organized in digits having non-uniform bases and circuitry to increment a count value represented by the digits in response to an increment command. 

V. Salapura, K. Ganesan, A. Gara, M. Gschwind, J. C. Sexton and R. E. Walkup, "Next-Generation Performance Counters: Towards Monitoring Over Thousand Concurrent Events," ISPASS 2008 - IEEE International Symposium on Performance Analysis of Systems and software, Austin, TX, USA, 2008, pp. 139-146.
N. Hua, J. J. Xu, B. Lin and H. C. Zhao, "BRICK: A Novel Exact Active Statistics Counter Architecture," in IEEE/ACM Transactions on Networking, vol. 19, no. 3, pp. 670-682, June 2011.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PIERRE MICHE BATAILLE/             Primary Examiner, Art Unit 2136